Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered July 2, 2001, convicting him of burglary in the second degree, possession of burglar’s tools, petit larceny, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The complaining witness testified that he confronted three men after they had intruded into his apartment. He testified that, during the course of this confrontation, he actually recognized the three men, including the defendant, as being among a group of people he had previously seen, on many prior occasions, gathered in a schoolyard behind his apartment.
The complainant reported the incident to police. He described two of the men as wearing black jackets and caps, and one of them as wearing a “grayish jersey.” Within minutes after the occurrence, and after a canvass of the area with the police, the complaining witness identified the defendant and two other men. The defendant and one other man were wearing black jackets and baseball caps; the third man was wearing a “gray hooded sweatshirt type of jacket.” One of the codefendants was found to be in possession of a screwdriver consistent with the instrument used to break into the apartment. However, the property that was stolen from the complainant’s apartment was not recovered.
Contrary to the view expressed by our dissenting colleague, we regard the evidence of guilt in this case as overwhelming. The evidence consisted of more than the eyewitness testimony of the complainant; rather, it consisted of the testimony of a *809complainant who testified at trial that he recognized all three perpetrators after having seen them on, essentially, a daily basis. Also, the evidence established that, immediately after the crime, this witness described these perpetrators as wearing the same type of clothing that was, in fact, worn by the defendant and the two codefendants at the time of their apprehension within minutes after the crime. At the time of their arrest one of these men was found to be in possession of a screwdriver. On numerous occasions, evidence of this nature has been considered overwhelming (see e.g. People v Singletary, 302 AD2d 952 [2003], lv denied 100 NY2d 542 [2003]; People v Santiago, 255 AD2d 63 [1999]; People v Carter, 166 AD2d 660 [1990]).
In light of the overwhelming nature of the evidence of guilt, a new trial is warranted on the basis of prosecutorial misconduct only when such misconduct has been properly preserved for review as a matter of law and where it may not be deemed harmless in the sense that there was a “significant probability that the defendant would have been acquitted if the remarks had not been made” (People v Diaz, 239 AD2d 518, 519 [1997], citing People v Crimmins, 36 NY2d 230, 242 [1975]; People v Roopchand, 107 AD2d 35 [1985], affd 65 NY2d 837 [1985]; see also People v Singletary, supra), or when the misconduct complained of violated the defendant’s “fundamental right to a fair trial” (People v Crimmins, supra at 238; see People v Daly, 98 AD2d 803 [1983], affd 64 NY2d 970 [1985]). Under either standard, a new trial is not warranted in this case.
While it may have been technically improper for the prosecutor to observe that “no one has disputed” the complaining witness’s testimony to the effect that the three men he saw in his apartment were part of a group of persons who would habitually ‘hang out” in the schoolyard behind his apartment (see e.g. People v Torres, 223 AD2d 741 [1996]; People v Scott, 138 AD2d 421 [1988]; People v Allen, 127 AD2d 840 [1987]), there was no objection to these remarks, and reversal on the basis of those comments is not warranted in the exercise of our interest of justice jurisdiction.
Also, while the prosecutor may have indulged in undue speculation to the extent that she suggested that the three men may have made plans for the future that entailed the use of the screwdriver found in the possession of one of them, we do not believe that there is any reasonable probability, in light of the overwhelming evidence of guilt, that the verdict was affected by this impropriety, to which there was an “unelaborated general objection” (People v Balls, 69 NY2d 641, 642 *810[1986]; see People v Shelton, 307 AD2d 370 [2003]; People v Jackson, 304 AD2d 327 [2003]).
The prosecutor repeatedly stressed that the complaining witness had “no motive to lie,” and had “no axe to grind with anybody here.” We do not agree with our dissenting colleague that these and similar comments, to some of which objections were made, warrant reversal.
The defense counsel, in his summation, asserting that the complainant contradicted himself on a collateral issue, stated, among other things, “you [the jury] never got the truth from him.” Counsel also suggested that the witness had, at some point after the arrest, realized that his identification was not accurate, and had concocted his testimony about having recognized the three men from the schoolyard in order to “enhance his credibility.” Counsel added, “I submit to you that he would lie if he felt it was necessary * * * that he would lie if he felt he had to, and I submit to you that he in fact did.” In light of these remarks, it was within the bounds of proper advocacy for the prosecutor to point out that the complaining witness had no particular “axe to grind” with the defendant, and no apparent motive to lie about his recognition of the defendant based on his having seen him in the neighborhood (see e.g. People v Anthony, 24 NY2d 696, 703-704 [1969]; People v Swinson, 176 AD2d 613 [1991]; People v Rodriguez, 159 AD2d 356 [1990]; People v Banks, 124 AD2d 1064 [1986], lv denied 69 NY2d 824 [1987], cert denied 484 US 834 [1987]).
“[I]n this imperfect world, the right of a defendant to * * * a fair trial, does not necessarily guarantee him a perfect trial” (People v Rivera, 39 NY2d 519, 523 [1976]; see also Delaware v Van Arsdall, 475 US 673, 681 [1986]). Here, the defendant received an eminently fair trial, and although the prosecutor on occasion overstepped the bounds of proper advocacy, there is no significant probability that the jury verdict was affected by these improprieties.
As is evident from the foregoing, we do not agree with the defendant’s argument that the jury verdict was not supported by legally or factually sufficient evidence.
For these reasons, the judgment is affirmed. Prudenti, P.J., Townes and Rivera, JJ., concur.